Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/2020 with regards to claims 1 – 4, 6, 12, 13, 16, 17, 28, 33, and 39 have been fully considered but they are not persuasive for the reasons below:
Applicant argues on pg. 12:
“While Examiner points to paragraphs [0018] - [0020] of Ahmed to assert that Ahmed teaches the fabrication of LEDs with different compositions of In in a monolithic fashion, Ahmed actually only teaches the monolithic growth of two micro-LEDs at a time. For instance, Ahmed states, “...present techniques may monolithically grow two micro-LEDs (one for a first color and one for a second color) with a relatively narrow range of indium compositions on the same wafer” ([0019] of Ahmed). Similarly, Ahmed suggests the monolithic growth of blue and green nanowire LEDs in one step, the monolithic growth of green and red nanowire LEDs in a second step, then transferring the grown LEDs to a separate display backplane in order to form a display (see FIG. 5 and associated paragraphs [0030] - [0032] of Ahmed). Ahmed does not suggest the monolithic integration of different LEDs of three different colors on a single substrate without having to perform a transfer of the LEDs grown on one wafer to a separate display backplane.

Examiner contends that Ahmed is not relied upon to show the monolithic integration of LEDs of three different colors on a single substrate, but rather Jung is (see rejection below). Ahmed is relied upon to show that the composition InGaN varies for each LED, and it would have been obvious to one of ordinary skill in the art to combine this methodology into the invention of Jung (see rejection below). Therefore, the argument is rendered unpersuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 45 and recites the limitation "a semiconductor substrate" twice.  This causes conflicting antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 12, 13, 16, 17, 33, 37, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Pub. No. 2017/0237973 A1) in view of Ahmed et al. (US Pub. No. 2018/0097033 A1).
		As to claim 1, Jung shows a light field display (Fig. 1 and para. 45), comprising: multiple picture elements (i.e. pixels, para. 49), each one of the multiple picture elements having a respective light steering optical element (lens portions 181) and including an array of light emitting elements (i.e. sub-pixels 13, 15, 17 etc., Fig. 1 and para. 54) monolithically integrated on a same semiconductor substrate 110 (Fig. 1 and para. 53); and a backplane including electronic circuits electronically connected with the multiple picture elements (para. 51) and configured to individually drive each one of the light emitting elements in each one of the picture element (paras. 57 – 61), wherein the array of light emitting elements includes a first set of light emitting diodes (LEDs) producing light emission at a first wavelength, a second set of LEDs producing light
emission at a second wavelength, and a third set of LEDs producing light emission at a third wavelength (para. 50).
		Jung does not show that the first set of LEDs includes LEDs made at least in part of InGaN with a first composition of In, the second set of LEDs includes LEDs made at 
		Ahmed shows light emitting elements, wherein: a first set of LEDs includes LEDs made at least in part of InGaN with a first composition of In (paras. 18 - 20), a second set of LEDs includes LEDs made at least in part of InGaN with a second composition of In different from the first composition of In (paras. 18-20), and a third set of LEDs includes LEDs made at least in part of InGaN with a third composition of In different from the first and second compositions of In (paras 18-20).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Ahmed because designing the system in this way allows the device to produce adequate power efficacy (para. 23).
		As to claim 2, Jung shows that the light steering optical element is aligned and bonded to the array of light emitting elements of the respective one of each one of the multiple picture elements (Fig. 1 and paras. 53 and 54). 
 		As to claim 3, Jung shows that the light steering optical element includes at least one microlens (para. 53). 
		As to claim 4, Jung shows that the array of light emitting elements in each picture element includes light emitting elements that are configured for providing a specified color gamut (i.e. red, blur green, Fig. 1 and para. 50).  

		As to claim 12, Jung shows that the same semiconductor substrate includes Si and derivatives thereof (para. 48).
		As to claim 13, Jung does not show that each one of the light emitting elements in the array of light emitting elements includes at least one AlN, GaN, InN, AlAs, GaAs, InAs, AlP, GaP, InP, alloys thereof, or derivatives thereof. 
		Ahmed shows light emitting elements, wherein: a first set of LEDs includes LEDs made at least in part of InGaN with a first composition of In (paras. 18 - 20), a second set of LEDs includes LEDs made at least in part of InGaN with a second composition of In different from the first composition of In (paras. 18-20), and a third set of LEDs includes LEDs made at least in part of InGaN with a third composition of In different from the first and second compositions of In (paras 18-20).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Ahmed because designing the system in this way allows the device to produce adequate power efficacy (para. 23).
		As to claim 16, Jung shows that the array of light emitting elements in each one of the multiple picture elements has a geometric arrangement to allow adjacent placement of two or more of the one of the multiple picture elements (Fig. 1). 
		As to claim 17, Jung shows that the geometric arrangement is one of a hexagonal shape, a square shape, and a rectangular shape (Fig. 1).  

		As to claim 37, Jung shows that for each one of the multiple picture elements, an offset between a position of the light steering optical element and a position of the array of light emitting elements is based on a position of that one of the multiple picture elements in the light field display (Fig. 1, note that each element layer 150 has a specific spatial relationship with the top surface of the lens portion 181). 
		As to claim 39, Jung shows that the first set of light emitting diodes, second set of light emitting diodes, and third set of light emitting diodes are all fabricated on the same semiconductor substrate (Fig. 1).
		As to claim 41, Jung does not show that the first set of LEDs is formed at least in part of indium-gallium-nitride (InGaN) with a first composition of indium (In), wherein the second set of LEDs is formed at least in part of InGaN with a second composition of In, the second composition of In being different from the first composition of In, and wherein the third set of LEDs is formed at least in part of InGaN with a third composition of In, the third composition of In being different from the first and second compositions of In.
		Ahmed shows light emitting elements, wherein: a first set of LEDs includes LEDs made at least in part of InGaN with a first composition of In (paras. 18 - 20), a second set of LEDs includes LEDs made at least in part of InGaN with a second composition of In different from the first composition of In (paras. 18-20), and a third set of LEDs 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Ahmed because designing the system in this way allows the device to produce adequate power efficacy (para. 23).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jung as modified by Ahmed above in view of Lee et al. (US Pub. No. 2017/0358604 A1).
		As to claim 28, Jung does not show that a size of each light emitting element in the array of light emitting elements is between about 0.4 microns and about 4 microns. 
		Lee shows that a size of each light emitting element in the array of light emitting elements is between about 0.4 microns and about 4 microns (para. 52).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Lee because designing the system in this way allows the device to improve mutual interference between pixels.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40 and 42 – 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US Pub. No. 2017/0237973 A1).
		As to claim 40, Jung shows a light field display (Fig. 1 and para. 45), comprising: a plurality of picture elements (i.e. pixels, para. 49); and a backplane 
		As to claim 42, Jung shows that the first wavelength is in a wavelength range of blue light, the second wavelength is in a wavelength range of green light, and the third wavelength is in a wavelength range of red light (para. 50).
		As to claim 43, Jung shows that each one of the plurality of picture elements includes a plurality of sub-picture elements (i.e. sub-pixels 13, 15, 17 etc., Fig. 1 and para. 54), and wherein each one of the plurality of sub-picture elements includes at least one LED from each of the first set of LEDs, the second set of LEDs, and the third sets of LEDs (Fig. 1 and para. 54).
		As to claim 44, Jung shows that each one of the plurality of picture elements includes a plurality of sub-picture elements (i.e. sub-pixels 13, 15, 17 etc., Fig. 1 and para. 54), and wherein each one of the plurality of sub-picture elements includes a 
		As to claim 45, Jung shows a method for forming a light field display (Fig. 1 and para. 45), comprising: forming a plurality of picture elements monolithically integrated on a semiconductor substrate 110 (Fig. 1 and para. 53); providing a backplane including a plurality of electronic circuits thereon (para. 51); electronically connecting the plurality of electronic circuits with the plurality of picture elements (para. 51); providing a plurality of optical steering elements (lens portions 181); and optically connecting at least one of the plurality of optical steering elements with at least one of the plurality of picture elements (Fig. 1 and para. 54), wherein forming the plurality of picture elements includes: on a semiconductor substrate, forming a first set of light emitting diodes (LEDs) configured for producing light emission at a first wavelength; on the semiconductor substrate, additionally forming a second set of LEDs configured for producing light emission at a second wavelength; on the semiconductor substrate, additionally forming a third set of LEDs configured for producing light emission at a third wavelength (para. 50), wherein electronically connecting the plurality of electronic circuits with the plurality of picture elements includes configuring the plurality of electronic circuits to individually drive each one of the LEDs in the first, second, and third sets of LEDs (para. 51), and wherein optically connecting at least one of the optical steering elements with at least one of the plurality of picture elements includes aligning the at least one of the optical steering elements with respect to the at least one of the plurality of picture elements for steering light from the first, second, and third sets of LEDs in a specific direction (paras. 57 – 61).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Ahmed as modified above in view of Lau et al. (US Pub. No. 2015/0332635 A1).
	As to claim 46, Jung does not show that forming the first set of LEDs includes, for each one of the LEDs in the first set of LEDs, forming a first quantum well structure incorporating indium-gallium-nitride (InGaN) with a first composition of indium (In), wherein forming the second set of LEDs includes, for each one of the LEDs in the second set of LEDs, forming a second quantum well structure incorporating InGaN with a second composition of In, the second composition of In being different from the first composition of In, and wherein forming the third set of LEDs includes, for each one of the LEDs in the third set of LEDs, forming a third quantum well structure incorporating InGaN with a third composition of In, the third composition of In being different from the first composition of In and the second composition of In.
		Jung does not show that the first set of LEDs includes LEDs made at least in part of InGaN with a first composition of In, the second set of LEDs includes LEDs made at least in part of InGaN with a second composition of In different from the first composition of In, and the third set of LEDs includes LEDs made at least in part of InGaN with a third composition of In different from the first and second compositions of In.
		Ahmed shows light emitting elements, wherein: a first set of LEDs includes LEDs made at least in part of InGaN with a first composition of In (paras. 18 - 20), a second set of LEDs includes LEDs made at least in part of InGaN with a second composition of In different from the first composition of In (paras. 18-20), and a third set of LEDs 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Ahmed because designing the system in this way allows the device to produce adequate power efficacy (para. 23).
		Lau shows that light emitting elements in the array of light emitting elements includes a quantum well active region (para. 33). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Lau because designing the system in this way allows the device to improve display performance (para. 44).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.